
	
		II
		112th CONGRESS
		2d Session
		S. 3034
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2012
			Ms. Cantwell introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty on
		  Linuron.
	
	
		1.Linuron
			(a)In
			 generalHeading 9902.13.24 of the Harmonized Tariff Schedule of
			 the United States (relating to Linuron) is amended by striking the date in the
			 effective period column and inserting 12/31/2015.
			(b)Effective
			 dateThe amendments made by subsection (a) apply to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
